Per Curiam.
This suit was brought in the Second District Court of Jersey City to recover for goods and merchandise sold amounting to the sum of $134.50. The ease was tried by the court without a jury, resulting in a judgment for the plaintiff. The state of the case sent up with the appeal shows that after adjudication, but before discharge in bankruptcy, the plaintiff gave merchandise to the defendant in consideration of the latter’s oral promise to paj’ the debt due and owing prior to the adjudication. The plaintiff’s debt was included within the discharged claims. This suit cannot be maintained under the case of Holt v. Akarman, 84 N. J. L. 371; that ease holds that a discharge in bankruptcy shall release a bankrupt of all his provable debts, and a promise by a bankrupt to pay a debt made between adjudication and his discharge is ineffectual to revive the debt.
The judgment of the Second District Court of Jersey City is therefore reversed, with costs.